FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed 12/01/21, in which claims 1, 40, and 88 were amended, claims 10, 18, 21, 23, 53, and 55 were canceled, and claim 110 was added.  
Please see the enclosed Interview Summary, noting that the amendments specified therein would be sufficient to place the application in condition for allowance.
Claims 1, 9, 40, 42, 88, and 110 are allowed.  Claims 65, 69, and 71 remain withdrawn, and claims 4, 6-8, and 32 remain rejected for the reasons given below.
Applicant’s amendments have necessitated the new grounds of rejection herein.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
Election/Restrictions
Claims 65, 69, and 71 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 4, 6-8, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 7, and 32 are each indefinite over the recitation of the limitation “said chemotherapeutic agent”, because proper antecedent basis for this recitation in lacking in independent claim 1, from which the claims depend.  It is noted that claim 1 has been amended to recite “oxaliplatin” in lieu of a “chemotherapeutic agent”; this rejection could be overcome by amending each of claims 4, 6, 7, and 32 to recite “oxaliplatin” in lieu of the limitation “said chemotherapeutic agent”.
Claim 8 is similarly indefinite as a result of the amendment of independent claim 1, from which it depends; antecedent basis for “said therapeutic dose of said chemotherapeutic agent”.  This rejection could be overcome by amending the claim to recite “a therapeutic dose of oxaliplatin” rather than “said therapeutic dose of said chemotherapeutic agent”.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634